Lawrence, Judge:
It has been stipulated between the parties hereto that the issues herein relating to golf-club heads are the same in all material respects as those decided in United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. (Customs) 183, C. A. D. 334, and that the record therein may be incorporated herein.
*374Upon the agreed facts I find the export value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for determining the values of said merchandise, and that such values are the appraised values, less additions made by importer on entry because of advances by the appraiser in similar cases.
Judgment will be entered accordingly.